Exhibit 10.116

 

LIMITED CONSENT AGREEMENT

 

This LIMITED CONSENT AGREEMENT (this “Consent”) is dated as of January 27, 2009
and is entered into by and among BANK OF AMERICA, N.A., as lender (the
“Lender”), with offices at 55 South Lake Avenue, Suite 900, Pasadena, California
91101, and MEADE INSTRUMENTS CORP., a Delaware corporation (“Meade”), SIMMONS
OUTDOOR CORPORATION, a Delaware corporation (“Simmons”), and CORONADO
INSTRUMENTS, INC., a California corporation (“Coronado” and together with Meade
and Simmons, the “Borrowers” and each individually “Borrower”).

 

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have informed the Lender that Meade’s Subsidiary, Meade
Instruments Europe Corp., a California corporation (“MIEC”), intends to sell all
of its interest in Meade Instruments Europe GmbH & Co. KG, a German limited
partnership (“Meade Europe”), in a transaction (the “Meade Europe Transaction”)
pursuant to a Purchase Agreement of Shares of a German Limited Partnership
between Meade, MIEC, Meade Europe, Bresser GmbH, and Helmut Ebbert (the
“Purchase Agreement”);

 

WHEREAS, the Borrowers have informed the Lender that they are in violation of
the Minimum EBITDA covenant set forth in Section 7.22 of the Credit Agreement as
of November 30, 2008 (the “Existing Default”), which Existing Default
constitutes an Event of Default under the Credit Agreement and gives rise to
certain default rights and remedies that are available to the Lender in
accordance with the Credit Agreement, the other Loan Documents, and applicable
law;

 

WHEREAS, the Lender has reserved the right, in connection with the Existing
Default, to exercise one or more of its default rights, remedies, and powers
under the Credit Agreement and the other Loan Documents, at law or otherwise at
any time without further notice or demand and has informed the Borrowers that
the continued funding of any loans or the issuance of any Letters of Credit by
the Lender is without prejudice to, and will not constitute a waiver of, the
Lender’s default rights and remedies; and

 

WHEREAS, notwithstanding the occurrence and continuance of the Existing Default,
the Borrowers have requested that the Lender consent to the Meade Europe
Transaction and the Lender has agreed to such consent pursuant to the terms and
conditions set forth herein; provided that nothing in this Consent, nor any
failure, at any time or times, to exercise, nor any delay in exercising, any of
the Lender’s default rights and remedies shall waive, affect, or diminish any
right of the Lender.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Consent, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.                             DEFINITIONS.  INITIALLY CAPITALIZED
TERMS USED BUT NOT DEFINED IN THIS CONSENT HAVE THE RESPECTIVE MEANINGS SET
FORTH IN THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 

--------------------------------------------------------------------------------



 


ARTICLE II


 


LIMITED CONSENT


 


SECTION 2.01.                             LIMITED CONSENT.  NOTWITHSTANDING
ANYTHING CONTRARY IN THE CREDIT AGREEMENT OR ANY OTHER PROVISION SET FORTH IN
THE LOAN DOCUMENTS, AND SUBJECT TO THE TERMS, CONDITIONS, AND OTHER RESTRICTIONS
SET FORTH HEREIN, THE LENDER HEREBY CONSENTS TO THE MEADE EUROPE TRANSACTION. 
THIS CONSENT IS LIMITED TO THE MEADE EUROPE TRANSACTION AND IS NOT A CONSENT TO
ANY OTHER TRANSACTION, WHETHER OR NOT SIMILAR TO THE FOREGOING.  THE CONSENT TO
THE MEADE EUROPE TRANSACTION IS CONDITIONED UPON SATISFACTION OF EACH OF THE
FOLLOWING CONDITIONS PRECEDENT THERETO, AS WELL AS THE CONDITIONS PRECEDENT SET
FORTH IN ARTICLE IV BELOW:


 


(I)                                     THE BORROWERS SHALL HAVE DELIVERED TO
THE LENDER AN EXECUTED COPY OF THE PURCHASE AGREEMENT TOGETHER WITH TRUE AND
CORRECT COPIES OF ALL EXHIBITS AND SCHEDULES THERETO AND ALL AGREEMENTS EXECUTED
OR DELIVERED IN CONNECTION THEREWITH, ALL OF WHICH MUST BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDER IN ITS SOLE DISCRETION;


 


(II)                                  EXCEPT FOR THE EXISTING DEFAULT, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT FROM
THE CONSUMMATION OF THE MEADE EUROPE TRANSACTION; AND


 


(III)                               100% OF THE CASH PROCEEDS OF THE MEADE
EUROPE TRANSACTION TO BE RECEIVED BY MIEC SHALL BE PAID DIRECTLY TO MEADE’S
ACCOUNT NO. 1458927067 MAINTAINED WITH THE LENDER TO BE APPLIED FIRST TO THE
OBLIGATIONS IN ACCORDANCE WITH THE CREDIT AGREEMENT, SECOND AS PAYMENT TO THE
LENDER IN THE AMOUNT OF $750,000 TO BE HELD AS CASH COLLATERAL (AS MORE
PARTICULARLY DESCRIBED BELOW), AND THIRD TO BE DISBURSED TO THE BORROWERS FOR
ORDINARY WORKING CAPITAL PURPOSES.


 

UPON SATISFACTION OF THE FOREGOING CONDITIONS WITH RESPECT TO THE MEADE EUROPE
TRANSACTION (OR CONCURRENTLY THEREWITH), AND UPON THE BORROWERS’ REQUEST, THE
LENDER WILL EXECUTE AND DELIVER SUCH LIEN RELEASES (INCLUDING UCC-3 FINANCING
STATEMENT AMENDMENTS) AS MAY BE NECESSARY TO EFFECTIVELY TERMINATE ANY AND ALL
OF THE LENDER’S LIENS ON THE PROPERTY TO BE SOLD PURSUANT TO THE MEADE EUROPE
TRANSACTION, ALL AT THE BORROWERS’ SOLE COST AND EXPENSE.

 


ARTICLE III


 


IC LETTER OF CREDIT


 


SECTION 3.01.                             IC LETTER OF CREDIT.  THE BORROWERS
HAVE REQUESTED THAT THE LENDER ISSUE A LETTER OF CREDIT IN THE FACE AMOUNT OF
$700,000 FOR THE BENEFIT OF THE IRVINE COMPANY (THE “IC LETTER OF CREDIT”).  THE
BORROWERS HAVE BEEN INFORMED BY THE LENDER AND HEREBY ACKNOWLEDGE THAT THE FACE
AMOUNT OF THE REQUESTED IC LETTER OF CREDIT WOULD EXCEED AVAILABILITY. 
NOTWITHSTANDING THE LACK OF AVAILABILITY, BUT SUBJECT TO ALL OTHER TERMS AND
CONDITIONS SET FORTH IN THE CREDIT AGREEMENT WITH RESPECT TO THE ISSUANCE OF
LETTERS OF CREDIT, THE LENDER HEREBY AGREES TO ISSUE THE IC LETTER OF CREDIT
FOLLOWING RECEIPT OF THE CASH COLLATERAL (AS DEFINED BELOW).


 


SECTION 3.02.                             CASH COLLATERAL.  AS SECURITY FOR THE
BORROWERS’ OBLIGATIONS RELATING TO THE IC LETTER OF CREDIT, THE BORROWERS HEREBY
PLEDGE AND ASSIGN, AND GRANT TO THE LENDER A CONTINUING SECURITY INTEREST IN
CASH COLLATERAL IN THE AMOUNT OF $750,000 (INCLUDING ALL INVESTMENTS, EARNINGS,
INCREASES AND PROCEEDS THEREOF, THE “CASH COLLATERAL”) TO BE RECEIVED BY THE
LENDER AS DESCRIBED IN SECTION 2.01(III) ABOVE.  THE CASH COLLATERAL SHALL BE
HELD BY THE LENDER IN A NON-INTEREST BEARING ACCOUNT IN THE LENDER’S NAME OR IN
SUCH OTHER MANNER AS THE LENDER SHALL ELECT.  THE LENDER SHALL HAVE NO
OBLIGATION TO INVEST THE


 


2

--------------------------------------------------------------------------------



 


CASH COLLATERAL.  THE BORROWERS SHALL NOT HAVE ANY CONTROL WHATSOEVER OVER THE
CASH COLLATERAL.  BEYOND THE EXERCISE OF REASONABLE CARE TO ASSURE THE SAFE
CUSTODY OF THE CASH COLLATERAL IN THE PHYSICAL POSSESSION OF THE LENDER, THE
LENDER SHALL NOT HAVE ANY DUTY OR LIABILITY TO PROTECT OR PRESERVE THE CASH
COLLATERAL, AND SHALL BE RELIEVED OF ALL RESPONSIBILITY FOR THE CASH COLLATERAL
UPON SURRENDERING IT TO THE BORROWERS.  THE LENDER MAY APPLY THE CASH COLLATERAL
TO ANY AMOUNTS PAYABLE BY THE BORROWERS FROM TIME TO TIME WITH RESPECT TO THE
OBLIGATIONS.


 


SECTION 3.03.                             AVAILABILITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS CONSENT OR THE CREDIT AGREEMENT, THE
IC LETTER OF CREDIT WILL NOT BE INCLUDED IN THE CALCULATION OF AVAILABILITY.


 


ARTICLE IV


 


CONDITIONS PRECEDENT


 


SECTION 4.01.                             CONDITIONS PRECEDENT.  THIS CONSENT
SHALL NOT BE BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAVE BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 


(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE CREDIT AGREEMENT, AS AMENDED HEREBY, SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF AS IF MADE ON THE
DATE HEREOF, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR
TERMS TO A SPECIFIC DATE;


 


(II)                                  THE BORROWERS SHALL HAVE DELIVERED TO THE
LENDER AN EXECUTED ORIGINAL COPY OF THIS CONSENT;


 


(III)                               THE BORROWERS SHALL HAVE DELIVERED TO THE
LENDER EXECUTED ORIGINAL COPIES OF EACH OF THE CONSENTS AND REAFFIRMATIONS
ATTACHED TO THIS CONSENT;


 


(IV)                              THE BORROWERS SHALL HAVE PAID TO THE LENDER
ALL FEES, COSTS, AND EXPENSES OWED TO AND/OR INCURRED BY THE LENDER IN
CONNECTION WITH THIS CONSENT;


 


(V)                                 EXCEPT FOR THE EXISTING DEFAULT, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(VI)                              ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS CONSENT AND ALL DOCUMENTATION AND OTHER LEGAL
MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION.


 


3

--------------------------------------------------------------------------------



 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.01.                             ACKNOWLEDGMENT.  EACH BORROWER HEREBY
REPRESENTS AND WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS CONSENT AND
COMPLIANCE BY SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS CONSENT:  (A) ARE
WITHIN ITS POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY
SUCH BORROWER; AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH
BORROWER, WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF SUCH BORROWER,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS.  EACH BORROWER REAFFIRMS ITS
OBLIGATION TO PAY ALL AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS THEREOF, AS MODIFIED HEREBY.


 


SECTION 5.02.                             LOAN DOCUMENTS UNMODIFIED.  EXCEPT AS
OTHERWISE SPECIFICALLY MODIFIED BY THIS CONSENT, ALL TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN
IN FULL FORCE AND EFFECT.  NOTHING CONTAINED IN THIS CONSENT SHALL IN ANY WAY
IMPAIR THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED HEREBY
OR ALTER, WAIVE, ANNUL, VARY, AFFECT, OR IMPAIR ANY PROVISIONS, CONDITIONS, OR
COVENANTS CONTAINED THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES GRANTED THEREIN. 
ANY LIEN AND/OR SECURITY INTEREST GRANTED TO THE LENDER IN THE COLLATERAL SET
FORTH IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND SHALL REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT AND THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL CONTINUE TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF
THE OBLIGATIONS THEREUNDER, AS MODIFIED HEREBY, AND THE BORROWERS’ OBLIGATIONS
HEREUNDER.


 


SECTION 5.03.                             PARTIES, SUCCESSORS AND ASSIGNS.  THIS
CONSENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE
BORROWERS, THE LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 5.04.                             COUNTERPARTS.  THIS CONSENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.  A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS
AN ORIGINAL.


 


SECTION 5.05.                             HEADINGS.  THE HEADINGS, CAPTIONS AND
ARRANGEMENTS USED IN THIS CONSENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT
THE INTERPRETATION OF THIS CONSENT.


 


SECTION 5.06.                             EXPENSES OF THE LENDER.  THE BORROWERS
AGREE TO PAY ON DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE
LENDER IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS
CONSENT AND THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL
SUBSEQUENT AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO,
INCLUDING, WITHOUT LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL
AND THE ALLOCATED COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES
REASONABLY INCURRED BY THE LENDER IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHTS UNDER THE CREDIT AGREEMENT, THIS CONSENT AND/OR OTHER
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE COSTS AND FEES OF
THE LENDER’S LEGAL COUNSEL AND THE ALLOCATED COST OF STAFF COUNSEL.


 


SECTION 5.07.                             TOTAL AGREEMENT.  THIS CONSENT, THE
CREDIT AGREEMENT, AND ALL OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL
RESCIND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED
ORALLY.


 


SECTION 5.08.                             WAIVER OF JURY TRIAL.  TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW, EACH BORROWER AND THE LENDER IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS


 


4

--------------------------------------------------------------------------------



 


CONSENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
LENDER-RELATED PERSON OR PARTICIPANT, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  WITHOUT LIMITING THE APPLICABILITY OF ANY OTHER
PROVISION OF THE CREDIT AGREEMENT, THE TERMS OF SECTION 12.3 OF THE CREDIT
AGREEMENT SHALL APPLY TO THIS CONSENT.


 


SECTION 5.09.                             RELEASE.  THE BORROWERS EACH HEREBY
REPRESENT AND WARRANT THAT AS OF THE DATE OF THIS CONSENT THERE ARE NO CLAIMS OR
OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS UNDER
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING THIS CONSENT.  THE
BORROWERS WAIVE AND RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS
CONSENT.


 


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS CONSENT AND THE ABOVE
RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH
DIFFERENCES OR ADDITIONAL FACTS.


 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Consent as of
the day and year first above written.

 

 

 

“BORROWERS”:

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

 

 

 

 

SIMMONS OUTDOOR CORPORATION

 

 

 

 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

 

 

 

 

“LENDER”:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/Robert M. Dalton

 

Name:

Robert M. Dalton

 

Title:

Vice President

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that certain Limited
Consent Agreement dated as of January 27, 2009, among MEADE INSTRUMENTS CORP.,
SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (the
“Creditor”), and reaffirms its obligations under (a) that certain Continuing
Guaranty (the “Guaranty”) dated as of September 24, 2001, made by the
undersigned in favor of the Creditor, and (b) that certain Security Agreement
(the “Security Agreement”) dated as of September, 2001, by and between the
undersigned and the Creditor.  Each of the undersigned acknowledges and agrees
that each of the Guaranty and the Security Agreement remain in full force and
effect and are hereby ratified and confirmed.

 

 

Dated as of January 27, 2009.

 

 


 


MEADE INSTRUMENTS EUROPE CORP.,


A CALIFORNIA CORPORATION


 


 


 


 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

 

 

 


 


MEADE INSTRUMENTS HOLDINGS CORP.,


A CALIFORNIA CORPORATION


 


 


 


 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that certain Limited Consent
Agreement dated as of January 27, 2009, among MEADE INSTRUMENTS CORP., SIMMONS
OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A.
(“Creditor”), and reaffirms its obligations under that certain Continuing
Guaranty (the “Guaranty”) dated as of September 24, 2001 executed in favor of
the Creditor and joined by each of the undersigned pursuant to an Instrument of
Joinder, dated as of (i) October 25, 2002 with respect to MTSC and MC HOLDINGS,
and (ii) December 1, 2004 with respect to MCHC (respectively, the
“Instrument”).  Each of the undersigned acknowledges and agrees that each of the
Guaranty and Instrument remain in full force and effect and are hereby ratified
and confirmed.

 

 

Dated as of January 27, 2009.

 

 


 


MTSC HOLDINGS, INC.,


A CALIFORNIA CORPORATION,


 


 


 


 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

 

 

 

 

 


 


MC HOLDINGS, INC.,


A CALIFORNIA CORPORATION


 


 


 


 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

 

 

 

 

 


 


MEADE CORONADO HOLDINGS CORP.,


A CALIFORNIA CORPORATION


 


 


 


 

 

By:

/s/Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Senior Vice President – Finance & Chief Financial Officer

 

--------------------------------------------------------------------------------